Case 3:19-cv-00418-REP-RCY Document 31 Filed 07/22/20 Page 1 of 2 PageID# 290




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

UHURU BARAKA ROWE

                Plaintiff,

v.                                                      CASE NO. 3:19cv418

TRACY S. RAY, et al.,

                Defendants.

                                  NOTICE OF APPEARANCE

To the Clerk of this Court and all parties of record:

       Please enter my appearance as counsel in this case for the following Defendants:

     Tracy S. Ray, T.L. Birckhead, B. Perkins, K. Clark, Michelle Carpenter, Natasha
               Perkerson, C. Coleman, L. Shaw, L. Taylor, and M. Bradley

       I certify that I am admitted to practice in this Court.

July 22, 2020
Date
                                              Respectfully submitted,

                                              TRACY S. RAY, T.L. BIRCKHEAD, B.
                                              PERKINS, K. CLARK, MICHELLE
                                              CARPENTER, NATASHA PERKERSON, C.
                                              COLEMAN, L. SHAW, L. TAYLOR, and M.
                                              BRADLEY

                                       By:           s/Laura Maughan
                                              Laura Maughan, VSB #87798
                                              Assistant Attorney General
                                              Office of the Attorney General
                                              Criminal Justice & Public Safety Division
                                              202 North 9th Street
                                              Richmond, Virginia 23219
                                              (804) 786-0030
                                              (804) 786-4239 (Fax)
                                              Email: lmaughan@oag.state.va.us
Case 3:19-cv-00418-REP-RCY Document 31 Filed 07/22/20 Page 2 of 2 PageID# 291




                                 CERFIFICATE OF SERVICE

       I hereby certify that on the 22nd day of July, 2020, I electronically filed the foregoing

Notice of Appearance with the Clerk of the Court using the CM/ECF system, which will send a

notification of such filing (“NEF”) to the following: n/a.

       I also hereby certify that I have mailed the document, postage prepaid, to the following

non-CM/ECF user:

       Uhuru Baraka Rowe, # 1131545
       Greensville Correctional Center
       901 Corrections Way
       Jarratt, Virginia 23870




                                                     s/Laura Maughan
                                              Laura Maughan, VSB #87798
                                              Assistant Attorney General




                                                 2
